UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-02410 Dreyfus Liquid Assets, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/2015 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Liquid Assets, Inc. ANNUAL REPORT December 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 23 Important Tax Information 24 Board Members Information 25 Officers of the Fund 28 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Liquid Assets, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Liquid Assets, Inc., covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by Patricia A. Larkin, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus Liquid Assets’ Class 1 shares produced a yield of 0.00%, and its Class 2 shares produced a yield of 0.01%. Taking into account the effects of compounding, the fund’s Class 1 and Class 2 shares provided effective yields of 0.00% and 0.01%, respectively, for the same period. From their inception on September 18, 2015 through December 31, 2015, the fund’s Class Z shares produced a yield of 0.00% and an effective yield of 0.00%. 1 Although the Federal Reserve Board (the “Fed”) raised the federal funds rate by 25 basis points in December 2015, it was unchanged during most of the reporting period, and money market yields remained low. The Fund’s Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital. To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers’ acceptances, and other short-term securities issued by domestic and foreign banks or thrifts or their subsidiaries or agencies or branches, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, municipal securities, commercial paper, and other short-term corporate obligations of U.S. issuers, including those with floating or variable rates of interest. Normally, the fund invests at least 25% of its net assets in bank obligations. Uneven U.S. Economic Recovery Continued After a sustained economic recovery during the fall of 2014, U.S. GDP moderated to a 0.6% annualized rate for the first quarter of 2015 due to severe winter weather and an appreciating U.S. dollar. Nonetheless, job creation remained robust, and the unemployment rate fell to 5.5% at the end of March 2015. The recovery regained traction in the spring. The unemployment rate dipped to 5.4% in April, and 187,000 new jobs were created. In May, employers added 260,000 jobs and average hourly wages rose 0.3%, yet the unemployment rate ticked higher to 5.5%. Sentiment in the financial markets deteriorated in June during a debt crisis in Greece, but the U.S. economy continued to grow. 245,000 new jobs were added, the unemployment rate fell to 5.3%, and consumer spending rose. The U.S. economy grew at a 3.9% annualized rate over the second quarter. July brought more good economic news when 223,000 jobs were added, the unemployment rate stayed steady, average hourly wages rose, and retail sales increased. In contrast, equity investors reacted nervously to economic weakness in China. While the unemployment rate fell to 5.1% in August, only 153,000 jobs were added. Stock and commodity prices fell 3 DISCUSSION OF FUND PERFORMANCE (continued) sharply after China unexpectedly devalued its currency. On a brighter note, U.S. wages and personal incomes grew at a healthy pace. Disappointing job creation continued in September with 145,000 new positions. Average hourly wages declined slightly, and the unemployment rate stayed at 5.1%, but personal incomes and real personal consumption expenditures climbed. U.S. GDP growth decelerated to 2.0% during the third quarter, reflecting high business inventory levels and lower exports. October brought generally good economic news with 307,000 new jobs and a 5.0% unemployment rate. Meanwhile, average annual wages increased at a 4.3% rate compared to September. Fuel prices fell, putting cash in consumers’ pockets, and retail sales moved mildly higher. Conversely, housing starts declined sharply, ending the month below year-ago levels. In November, the service sector continued to expand, but manufacturing activity contracted for the first time in three years due to weaker overseas demand. The U.S. labor market continued to gain strength with 252,000 new jobs and an unchanged unemployment rate. Manufacturing activity continued to shrink as commodity prices fell in December, yet holiday retail sales proved robust, especially for online sellers. 292,000 new jobs were created and the unemployment rate stayed steady at 5.0%. The Fed responded to the strengthening U.S. labor market by raising the federal funds rate by 25 basis points to between 0.25% and 0.50%. The move was widely expected by investors, and yields of money market instruments had already repriced slightly higher by the time of the Fed’s announcement. Fed to Raise Rates Gradually In its statement on December 16, 2015, the Fed said, “The Committee currently expects that, with gradual adjustments in the stance of monetary policy, economic activity will continue to expand at a moderate pace, and labor market indicators will continue to strengthen.” This suggests to us that a limited number of modest increases are likely during 2016, depending on “realized and expected economic conditions.” Therefore, we have continued to set the fund’s weighted average maturity in a range we consider to be in line with industry averages, and we have maintained our longstanding focus on well-established issuers with sound quality and liquidity characteristics. January 15, 2016 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. Yields provided for the fund’s Class 1, Class 2 and Class Z shares reflect the absorption of certain fund expenses by The Dreyfus Corporation which may be terminated by Dreyfus at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Liquid Assets, Inc. from July 1, 2015 to December 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2015 † Class 1 Class 2 Class Z Expenses paid per $1,000 †† $ 1.21 $ 1.11 $ .92 Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2015 ††† Class 1 Class 2 Class Z Expenses paid per $1,000 †††† $ 1.22 $ 1.12 $ 1.63 Ending value (after expenses) $ 1,024.00 $ 1,024.10 $ 1,023.59 † From September 18, 2015 (commencement of initial offering) to December 31, 2015 for Class Z. †† Expenses are equal to the fund’s annualized expense ratio of .24% for Class 1 and .22% for Class 2, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses are equal to the fund’s annualized expense ratio of .32% for Class Z, multiplied by the average account value over the period, multiplied by 105/365 (to reflect the actual days in the period). ††† Please note that while Class Z shares commenced operations on September 18, 2015, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability. This projection assumes that annualized expense ratios were in effect during the period July 1, 2015 to December 31, 2015. †††† Expenses are equal to the fund’s annualized expense ratio of .24% for Class 1, .22% for Class 2 and .32% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS December 31, 2015 Negotiable Bank Certificates of Deposit - 32.5% Principal
